UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7966


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

VERDELL RASHAAN JONES,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:00-cr-00230-JRS-1)


Submitted:   February 25, 2010            Decided:   March 4, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Verdell Rashaan Jones, Appellant Pro Se. Norval George Metcalf,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Verdell    Rashaan    Jones    appeals   the   district   court’s

order denying his 18 U.S.C. § 3582 (2006) motion for reduction

of sentence.    We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Jones, No. 3:00-cr-00230-JRS-1

(E.D. Va. Oct. 6, 2009).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument    would   not    aid   the

decisional process.

                                                                      AFFIRMED




                                      2